








SEPARATION AGREEMENT




“CONFIDENTIAL”




This confidential Separation Agreement ("Agreement"), effective upon execution
by all parties, is made and entered into by James E. Hohmann, (the "Executive")
and FBL Financial Group, Inc. ("FBL" or the "Company") and its affiliated
companies as listed on the attached Exhibit A (collectively the “Affiliated
Entities”). By signing this Agreement, the Executive and Company agree as
follows:


1. Purpose. The Executive has made a decision to leave the employment of the
Company. In order to recognize Executive's service and benefit to the Company,
and to provide for Executive's continued cooperation upon separation from the
Company, the Executive and Company are entering into this Agreement as a way of
definitively concluding Executive's employment relationship with the Company and
the Affiliated Entities and of voluntarily resolving any dispute or claim or any
potential dispute or claim that the Executive has or might have related to his
employment with the Company, the Affiliated Entities, and their respective
officers, directors, shareholders, employees, managers, agents, attorneys,
representatives, and assigns, whether known or unknown by the Executive at this
time. This Agreement is not and should not be construed as an allegation or
admission on the part of the Executive, the Company or the Affiliated Entities
that any of them have acted unlawfully or violated any state or federal law or
regulation. The parties understand and agree that Executive, the Company, the
Affiliated Entities, and their respective officers, directors, shareholders,
employees, managers, agents, attorneys, representatives, and assigns, and each
of the parties specifically disclaims any liability to the other party or any
other person for any alleged violation of rights or for any alleged violation of
any order, law, statute, duty, policy or contract.


2. Resignation. The Executive has resigned from his positions as Chief Executive
Officer of the Company, a member of the Company's Board of Directors and as an
officer and/or director of each of the Affiliated Entities, effective as of June
30, 2012 (the “Resignation Date”) as noted on Exhibit B attached hereto. The
Executive hereby resigns from his employment with the Company, no later than
September 30, 2012 (the “Separation Date”). Within thirty (30) days after the
Separation Date, the Company shall pay the Executive any unpaid portion of his
base salary through the Separation Date and pay in lieu of any accrued but
unused vacation to which he may be entitled. The amount of this payment is not
part of the consideration for this Agreement.


3. Separation Benefits. As consideration for the Executive's entering into this
Agreement and providing the covenants and release set forth below, and subject
to the Executive not revoking this Agreement pursuant to Section 14 below, the
Company shall provide the Executive the amounts described below (collectively,
the "Separation Benefits"). Notwithstanding the Company's payment obligations
below, the Company may be required to delay certain payments for six months
after employment concludes because of Codes section 409A; and the timing of a
portion any payment may be delayed until January of 2013, at the discretion of
the Company, if such amount payable would not be deductible because of IRC
section 162(m). The Separation Benefits are as follow:


a. Salary and Benefit Continuation.


(i) For the period from the Resignation Date through the Separation Date, the
Company




--------------------------------------------------------------------------------




shall continue to pay Executive's base salary and benefits as currently
provided. The benefits contemplated by this provision include medical/health
insurance, dental insurance, executive disability income insurance, accidental
death & dismemberment, group life insurance and executive annual physical (2012
physical to be completed by September 30, 2012) subject to the terms of this
Agreement.


(ii) The Company agrees that the Executive may qualify for a cash incentive
bonus (referred to as “short term incentive”) determined on a pro-rata basis for
2012, with the pro-ration being calculated on the Executive's employment by the
Company from January 1, 2012 until the Resignation Date. The amount of any such
bonus payable to employees salary grade 45 and higher (which group includes
Executive) is based upon specific articulated goals and measurements and is
payable at the sole discretion of the Board of Directors of the Company. The
Company and Executive understand and agree that payment of any such short term
incentive to any individual employee does not require any payment to any other
employee, but that if the Company pays any short term incentive to any employee
salary grade 51 or higher, that Company will pay the same percentage of the pro
rata amount otherwise payable to Executive.


b. Compensation and Additional Benefits. In exchange for a fully executed
original of this Separation Agreement and subject to the seven day revocation
period under Section 14 herein having expired, Company shall provide the
following:


(i) 2010 Restricted Stock. The Company shall provide a cash payment to Executive
equal to the value of the 44,822 restricted shares, plus accumulated dividends,
of the Company's Class A common stock issued under the 2010 Restricted Stock
Agreement between the Company and Executive. The value of each restricted share
shall equal the Fair Market Value of one share of the Company's Class A common
stock. Fair Market Value shall be the average of the closing price of the
Company's Class A common stock on the New York Stock Exchange on June 11, 2012
and June 12, 2012. The cash payment shall be made on the Resignation Date, or
the first date when the notice and revocation periods under the sections 13 and
14 herein have expired, whichever date occurs last. No benefits shall accrue or
be applicable to this payment, and the Company shall be authorized to make
federal and state tax withholdings from the payment.


(ii) 2012 Replacement Restricted Stock Units. The Company shall provide a cash
payment to Executive equal to the value of the 27,043 restricted stock units
issued to Executive under the 2012 Restricted Stock Unit Replacement Agreement
between Executive and the Company. The value of each unit shall equal the Fair
Market Value of one share of the Company's Class A common stock. Fair Market
Value shall be the average of the closing price of the Company's Class A common
stock on the New York Stock Exchange on June 11, 2012 and June 12, 2012. The
cash payment shall be made on the Resignation Date, or the first date when the
notice and revocation periods under the sections 13 and 14 herein have expired,
whichever date occurs last. No benefits shall accrue or be applicable to this
payment, and the Company shall be authorized to make federal and state tax
withholdings from the payment.


(iii) Relocation Assistance. The Company, either directly or through an
intermediary, shall purchase Executive's West Des Moines residence, located at
929 Glen Oaks Terrace, on or before the Separation Date. The price to be paid by
the Company shall be the original purchase price paid by Executive. The
Company's obligation under this paragraph is contingent upon: (a) the residence
being in good and habitable condition at the time of purchase; and (b) Executive
providing good and marketable title to the residence, free of all liens, claims
and encumbrances.






--------------------------------------------------------------------------------




(iv) Tax Preparation. The Company shall provide a tax preparation reimbursement
of an amount not to exceed $2,000 for preparation of Executive's 2012 tax year
returns and a retirement planning reimbursement of an amount not to exceed
$5,000. These reimbursement benefits shall be limited to expenses actually
incurred and any requests for reimbursement shall be submitted no later than
April 15, 2013.


4. Waiver of Additional Compensation or Benefits. The Executive agrees that
except as otherwise expressly provided herein the Separation Benefits described
herein constitute the entire amount of consideration provided to him under this
Agreement, and that in consideration of the Separation Benefits described
herein, he will not seek any further compensation for any other claimed damage,
costs, severance, income, or attorney's fees. The Executive expressly waives any
right to participate in or receive any benefits or payments under any severance
plan or program offered by or on behalf of the Company.


5. [INTENTIONALLY LEFT BLANK]


6. Tax Consequences. The Executive acknowledges and agrees that the Company has
made no representations to him regarding the tax consequences of any Separation
Benefit received by him pursuant to this Agreement. It is understood by the
Executive that the above Separation Benefits are made solely for the purpose of
resolving and compromising any and all claims regarding the Executive's
employment with the Company. Notwithstanding any other provision of this
Agreement, the Company may withhold from any amounts payable under this
Agreement, or any other benefits received pursuant hereto, such Federal, state
and/or local taxes as shall be required to be withheld under any applicable law
or regulation.


7. Non-Disclosure Agreement. Company and Executive agree that the terms or
amounts paid under this Agreement and the substance of the negotiations leading
to this Agreement are confidential business information and shall not be
disclosed. Furthermore, Executive agrees never to disclose confidential business
information and decisions the Executive was privy to due to his duties at FBL,
to any person or entity (other than to his immediate family, personal counsel or
attorney, personal accountants, personal tax preparer, personal and attending
doctors, and/or the appropriate taxing authorities (who will then be deemed
governed by the non-disclosure agreement herein)), without the express written
consent of the Company or unless required to do so by law. Notwithstanding the
foregoing or anything else to the contrary in this Agreement, the Company and
the Executive shall be permitted to disclose the tax treatment and tax
structure, each as defined in Treasury Regulations Section 1.6011-4, of the
matters provided for herein (but no other details about the matters covered by
this Agreement, including, without limitation, the identities of the parties).
The Company may make such disclosure of these matters, and file such documents,
as its counsel determines are required under the rules of the Securities and
Exchange Commission.


8. Non-Disparagement Agreement.


a. The Executive shall not make, participate in the making of, or encourage or
facilitate any other person to make, any statements, written or oral, which
criticize, disparage, or defame the goodwill or reputation of the Company and
its Affiliated Entities or any of their present, former or future directors,
officers, executives and employees in their respective capacities as such. The
Executive further agrees not to make any negative statements, written or oral,
relating to his employment, the termination of his employment, or any aspect of
the business of the Affiliated Entities.


b. Officers and directors of the Company shall not make, participate in the
making of, or encourage or facilitate any other person to make, and the Company
shall instruct its officers and directors and their advisors not to make, any
statements, written or oral, which criticize, disparage, or defame the goodwill
or




--------------------------------------------------------------------------------




reputation of the Executive. The Company further agrees not to make, and to
instruct its officers and directors and their advisors not to make, any negative
statements, written or oral, relating to the Executive's employment or the
termination of his employment.


c. Nothing in this Section 8 shall prohibit any person from making truthful
statements when required by order of a court or other body having jurisdiction,
or as otherwise may be required by law or under an agreement entered into in
connection with pending or threatened litigation pursuant to which the party
receiving such information agrees to keep such information confidential.


9. Confidentiality/Return of Property. The Executive shall hold in a fiduciary
capacity for the benefit of the Company and the Affiliated Entities and shall
not disclose to others, copy, use, transmit, reproduce, summarize, quote or make
commercial, directly or indirectly, any secret or confidential information,
knowledge or data relating to the Company or any of the Affiliated Entities and
their respective businesses that the Executive has obtained during his
employment with the Company and/or any of the Affiliated Entities ("Confidential
Information"). However, the Executive's obligations under this Section 9 shall
not extend to: (1) Confidential Information which is or becomes part of the
public domain or is available to the public by publication or otherwise without
disclosure by the Executive; (2) Confidential Information which was within the
Executive's knowledge or in his possession prior to his employment by the
Company; or (3) Confidential Information which, either prior to or subsequent to
the Company's disclosure to the Executive with an obligation of confidentiality,
was disclosed to the Executive, without obligation of confidentiality, by a
third party who did not acquire such information, directly or indirectly, from
the Executive. The Executive acknowledges that the Confidential Information is
specialized, unique in nature and of great value to the Company and the
Affiliated Entities, and that such information gives the Company and the
Affiliated Entities a competitive advantage. Upon conclusion of the Executive's
employment, the Executive shall destroy or surrender immediately to the Company,
except as specifically provided otherwise herein, all Confidential Information
and all other property of the Company or any of the other Affiliated Entities in
his possession and all property made available to the Executive in connection
with his employment by the Company or any of the other Affiliated Entities.
Notwithstanding the foregoing provisions, if the Executive is required to
disclose any Confidential Information pursuant to applicable law or a subpoena
or court order, he shall promptly notify the Company in writing of any such
requirement so that the Company or the appropriate Affiliated Entity may seek an
appropriate protective order or other appropriate remedy or waive compliance
with the provisions hereof. The Executive shall reasonably cooperate with the
Company and The Affiliated Entities to obtain such a protective order or other
remedy. If such order or other remedy is not obtained prior to the time the
Executive is required to make the disclosure, or the Company waives compliance
with the provisions hereof, the Executive shall disclose only that portion of
the Confidential Information that he is advised by his counsel (if any) that he
is legally required to disclose.


10. Remedies. The Executive acknowledges and agrees that because of the nature
of the business in which the Company and the other Affiliated Entities are
engaged and because of the nature of the Confidential Information to which the
Executive has had access during his employment, it would be impractical and
excessively difficult to determine the actual damages of the Company and the
other Affiliated Entities in the event the Executive breached any of the
covenants of Sections 7, 8 and 9, and remedies at law (such as monetary damages)
for any breach of the Executive's covenants under Sections 7, 8 and 9 would be
inadequate. The Company acknowledges and agrees that it would be impractical and
excessively difficult to determine the actual damages of the Executive in the
event the Company breached any of the covenants of Sections 7, 8 and 9, and
remedies at law (such as monetary damages) for any breach of the Company's
covenants under Sections 7, 8 and 9 would be inadequate. The parties therefore
agree and consent that if either of them commits any such breach or threatens to
commit any such breach,




--------------------------------------------------------------------------------




the other party shall have the right (in addition to, and not in lieu of, any
other right or remedy that may be available to it) to temporary and permanent
injunctive relief from a court of competent jurisdiction, without posting any
bond or other security and without the necessity of proof of actual damage. With
respect to any provision of Sections 7, 8 or 9 that is finally determined to be
unenforceable, the Executive and the Company hereby agree that this Agreement or
any provision hereof may be reformed so that it is enforceable to the maximum
extent permitted by law. If any of the covenants of Sections 7, 8 and 9 are
determined to be wholly or partially unenforceable in any jurisdiction, such
determination shall not be a bar to or in any way diminish the Company's right
or that of the Executive to enforce any such covenant in any other jurisdiction.


11. Executive Representations.


a. The Executive represents that he has not filed any complaints, claims or
actions against the Company or any Affiliated Entity with any court, agency, or
commission regarding the matters encompassed by this Agreement and that he will
not do so at any time in the future, and that if any court or agency assumes
jurisdiction of any complaint, claim or action against the Company or any
Affiliated Entity on behalf of the Executive, he will direct that court or
agency to withdraw from or dismiss with prejudice the matter.


b. The Executive expressly represents and aspects that he has been advised that,
by entering into this Agreement, the Executive is waiving all claims that the
Executive may have arising under the Age Discrimination in Employment Act of
1967, as amended, which have arisen on or before the date of execution of this
Agreement.


c. The Executive represents that he has reviewed all aspects of this Agreement,
that he has carefully read and fully understands all of the provisions and
effects of this Agreement, that he understands that in agreeing to this document
he is releasing the Company, the Affiliated Entities, and all of their
respective divisions, officers, agents, directors, supervisors, employees,
representatives and their respective successors and assigns and all persons
acting by, through, under, or in concert with any of them, from any and all
claims he may have against them, including claims under the federal Age
Discrimination in Employment Act as well as any claims for age discrimination
that may exist under Iowa law or any other applicable law.


d. The Executive represents and agrees that he is knowingly and voluntarily
entering into this Agreement, that he has relied solely and completely upon his
own judgment and, if applicable, the advice of his attorney in entering into
this Agreement.


e. The Executive represents and acknowledges that in executing this Agreement he
does not rely upon and has not relied upon any representations or statement made
by or on behalf of the Company, any of the Affiliated Entities, or their
respective agents, attorneys, or representatives with regard to the subject
matter, basis, or effect of this Agreement or otherwise, other than those
specifically stated in this Agreement.


f. The Executive further acknowledges and agrees that:


i. In return for this Agreement, the Company is providing to the Executive the
Separation Benefits and certain covenants set forth herein.


ii. The Executive is hereby advised in writing by this Agreement to consult with
an attorney before signing this Agreement.


iii. The Executive does not waive rights or claims that may arise after the date
this Agreement is




--------------------------------------------------------------------------------




signed.


iv. In return for signing this Agreement, the Executive will receive payment of
consideration beyond that which the Executive was entitled to receive before
entering into this Agreement.


v. The Executive is disclaiming and foregoing any right to any restricted shares
under the 2010 Restricted Stock Agreement between the Company and Executive, and
any restricted units under the 2012 Restricted Stock Unit Replacement Agreement
between the Company and Executive.


12. Release; Indemnification. Except as expressly provided herein, the
Executive, for himself, his heirs, executors, administrators, successors and
assigns, does fully and forever release, acquit and discharge the Company, the
Affiliated Entities, and their respective divisions, officers, agents,
directors, supervisors, employees, representatives and their respective
successors and assigns from all actions, law suits, grievances, and claims of
any nature whatsoever related to his employment with the Company, including, but
not limited to, his separation from said employment. The Executive understands
that this release specifically includes, but is not limited to, all claims
arising under any federal, and local fair employment practice law, workers'
compensation law, and any other employee relations statute, executive order, law
and ordinance, including, but not limited to, the Rehabilitation Act of 1973, 29
U.S.C. § 701 et seq.; Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e et seq.; the Age Discrimination in Employment Act, 29 U.S.C. § 187 et
seq.; the Equal Pay Act, 29 U.S.C. § 206(d); Fair Labor Standards Act, 29 U.S.C.
201 et seq.; Americans with Disabilities Act, 42 U.S.C. § 12,101 et seq.; the
Family Medical Leave Act, 29 U.S.C § 2601 et seq.; the Iowa Civil Rights Act of
1965, Iowa Code Chapter 216; and the Iowa Wage Payment Collections Act, Iowa
Code Chapter 91A.1 et seq.; any local human rights law; and any tort or contract
cause of action or theory.


The Company and its Affiliated Entities, for themselves, their successors and
assigns, do fully and forever release, acquit and discharge the Executive from
all actions, lawsuits, grievances, and claims of any nature whatsoever related
to the Executive's employment with the Company. The Company agrees to indemnify
and hold Executive harmless from any and all claims, actions, proceedings,
liabilities, damages, losses, or expenses, including Executive's reasonable
attorney fees incurred by counsel retained by the Company, the Affiliated
Entities, or their insurer, related to or arising out of Executive's service or
status as an employee, officer, or director of the Company or the Affiliated
Entities to the extent indemnification is not specifically prohibited by Iowa
Code §490.851 and/or §490.856, or any successor statutes, or to the extent
authorized by such statutes. Company shall maintain applicable insurance
coverage (including Side A coverage) for the benefit of Executive for so long as
any such insurance is maintained for the benefit of past or current directors,
officers, or employees of the Company or Affiliated Entities.


13. Twenty-One Days to Consider Offer of Separation Benefits. The Executive
acknowledges that he was provided this Agreement more than twenty-one (21) days
before the date when he was required to make an election concerning the
Separation Benefits described herein. If the Executive signs this Agreement
prior to the end of the 21-day period, the Executive certifies and agrees that
the decision to accept such shortening of time is knowing and voluntary and is
not induced by the Company through either (a) fraud, misrepresentation, or a
threat to withdraw or alter the offer prior to the end of the 21-day period, or
(b) an offer to provide different terms or benefits in exchange for signing the
release prior to the expiration of the 21-day period.


14. Seven-Day Revocation Period. The Executive understands that he may revoke
this Agreement at any time within seven (7) days after he signs it. To revoke
the Agreement, the Executive must deliver written notification of such
revocation as provided in section 19 of this Agreement within seven (7) days
after the date the Executive signs this Agreement. The Executive further
understands that if he does not so revoke the Agreement, it will become
effective, binding, and enforceable as of the eighth day following its




--------------------------------------------------------------------------------




execution (excluding the date of execution), and such eighth day will be the
"Effective Date."


15. Entire Agreement. This Agreement sets forth the entire agreement of the
Executive and fully supersedes and replaces any and all prior agreements or
understandings, written or oral, between the Company and the Executive
pertaining to the subject matter of this Agreement.


16. Disputes. In the event of any dispute between Executive and Company arising
out of a breach of this Agreement affecting the rights or liabilities of either
party under this Agreement, the party alleging a breach has occurred shall
provide the other party notice of such breach, specifically identifying how the
Agreement has been breached, and provide the other party 30 days to cure any
alleged breach. If at the conclusion of that 30-day cure period, the alleged
breach has not been cured, the parties agree to submit the dispute to
non-binding mediation. If the dispute is not resolved after mediation, the
parties shall be free to seek such relief by such means as the party deems
appropriate.


17. Miscellaneous.


a. Should any provision of this Agreement be declared or be determined to be
illegal, invalid or unenforceable, all remaining provisions of this Agreement
shall


otherwise remain in full force and effect and be construed as if such illegal,
invalid, or unenforceable provision has not been included herein.


b. It is further understood and agreed that if a violation of any term of this
Agreement is asserted, the party who asserts such violation will have the right
to seek specific performance of that term and/or any other necessary and proper
relief as permitted by law.


c. Nothing in this Agreement will be construed to prevent the Executive from
challenging the validity of this Agreement under the Age Discrimination in
Employment Act or Older Workers' Benefit Protection Act. The Executive further
understands and agrees that if he or someone acting on his behalf files or
causes to be filed, any such claim, charge, complaint, or action against the
Company and/or other entities, he expressly waives any right to recover any
damages or other relief, whatsoever from the Company and/or other entities
including costs and attorneys' fees.


d. Notwithstanding anything to the contrary, this Agreement does not release,
replace or reduce any rights the Executive has to vested and accrued benefits
under the Company's Defined Benefit Plan, Defined Contribution Plan or similar
vested benefits. Executive only has such benefits as specifically provided under
the terms of those plans; this Agreement does not expand or reduce Executive's
vesting rights or benefits under those plans. Furthermore, this Agreement does
not release, replace or reduce any rights the Executive may have that are not
related to his employment with the Company, including his rights as a
shareholder and an insured.


e. This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive other than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive's legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors.


f. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and said counterparts shall constitute one and the
same instrument. This Agreement may be amended, modified or changed only by a
written instrument executed by the Executive and




--------------------------------------------------------------------------------




the Company.


g. Notwithstanding section 9 of this Agreement, nothing herein is intended to
limit or prevent Executive from future employment or service in the financial
services or insurance industry.


18. Choice of Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Iowa without regard to
principles of conflict of laws. Any action filed to enforce any parties rights
under this Agreement shall be filed in any court in Polk County, Iowa, having
jurisdiction of such dispute, and the parties agree not to challenge venue in
such proceedings.


19. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:


If to the Executive:
James E. Hohmann
xxxxxxxxxxxxxx
xxxxxxxxxxxxxx, xx xxxxx


Attention:    James E. Hohmann


If to the Company:


FBL Financial Group, Inc.
5400 University Avenue
West Des Moines, IA 50266        
                                
Attention:     General Counsel


or to such other address as either party shall have furnished to the other in
writing in accordance herewith.


IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from the Board, the Company has caused these presents to be
executed in its name on its behalf.


Dated this 13th day of June, 2012


     FBL Financial Group, Inc


/s/Craig D. Hill
By: ________________________
Craig D. Hill
Chairman of the Board


Dated this 13 day of June, 2012


EXECUTIVE
/s/James E. Hohmann
By: ________________________
    James E. Hohmann




--------------------------------------------------------------------------------




Exhibit A
The “Affiliated Entities”










1.    FBL Financial Group, Inc.
2.    Iowa Farm Bureau Federation
1.
Farm Bureau Life Insurance Company

2.
Greenfields Life Insurance Company

3.
5400 Holdings, LLC

4.
CC Properties, LLC

5.
Farm Bureau Property & Casualty Insurance Company

6.
Farm Bureau Mutual Holding Company

7.
Farm Bureau Multi-State Services, Inc.

8.
FBL Financial Group Capital Trust

9.
FBL Financial Group Capital Trust II

10.
FBL Financial Services, Inc.

11.
FBL Marketing Services, LLC

12.
FBL Insurance Brokerage, LLC

13.
FBL Investment Management Services, Inc.

14.
FBL Leasing Services, Inc.

15.
FBL Assigned Benefit Company

16.
IFBF Property Management, Inc.

17.
Farm Bureau Management Corporation

18.
Western Agricultural Insurance Company

19.
Western Computer Services, Inc.

20.
Crop 1 Insurance Direct, Inc.







--------------------------------------------------------------------------------




Exhibit B


 
June 14, 2012






Craig Hill
Chairman of the Board
FBL Financial Group, Inc.
5400 University Avenue
West Des Moines, IA 50266


RE:    Resignation


Dear Craig:


This letter is official notice of my resignation as Chief Executive Officer and
from the Board of Directors of FBL Financial Group, Inc. (“FBL”), effective as
of June 30, 2012 (my “Resignation Date”). Effective that date, I am also
resigning as an officer in any of the affiliated companies owned or managed by
FBL, including Farm Bureau Mutual Holding Company and its subsidiaries. This
letter is also official notice of my resignation as an employee of FBL, no later
than September 30, 2012 (my “Separation Date.”)


Very truly yours,


/s/James E. Hohmann


James E. Hohmann












